I think it is evident Judge Davidson has entirely misapprehended both the facts and the law applicable thereto in this case. He states and discusses some of the testimony only, and especially only that part of appellant's herself and some of the other witnesses, which if it had been believed by the jury, might have justified her acquittal or finding her guilty of a lesser offense. All that, however, was for the jury and lower court and not for this court. They are made the exclusive judges of the credibility of the witnesses and the weight to be given their testimony.
The trial judge in apt and correct charges, which were in no way objected to by appellant, submitted every issue raised at all by the evidence, submitting self-defense, aggravated and simple assault and reasonable doubt in her favor, and reasonable doubt between degrees of offense. The jury did not believe her claimed self-defense theory, which was directly disputed by the State's evidence. They believed from all the evidence and beyond a reasonable doubt, as the testimony was fully sufficient to establish, that she assaulted Mr. Conlee, the city marshal, with the intent to kill him and not in self-defense, nor under such circumstances as to reduce her offense to either aggravated or simple assault.
The testimony of the clerk who sold appellant the knife with which she assaulted and very seriously cut and attempted and intended to kill Mr. Conlee was clearly admissible. This testimony was amply sufficient to show that she bought the knife with which she attempted to kill Mr. Conlee for the very purpose she used it for. The testimony shows that appellant was a prostitute — a street walker — and attempted to ply her vocation by solicitation on the public streets of Bryan, especially on Saturday nights. On Saturday night, May 13th, just one week before she assaulted and attempted to kill Mr. Conlee, he, in the discharge of his duty, found her sitting in the door of one of the restaurants in Bryan with a negro buck sitting by her with his legs across her lap. Mr. Conlee properly told her to get up and get out of sight when indulging in that conduct. This incensed her — made her mad. She at once went to a hardware store, and as the clerk who waited on her swore, she told him she wanted to buy a keen, sharp knife, "a rib getter" or "a man getter." And she then and there bought such a knife. That was the very knife with which she assaulted and attempted *Page 43 
to kill Mr. Conlee just one week later, which was the first time she had seen him since the Saturday night before. Undoubtedly the facts would show, and clearly justify the jury to believe, that she bought that knife for the very purpose of using it on Mr. Conlee the first occasion she had, and she did so. This testimony was clearly admissible for the purpose of showing her animosity and hostility, and the extent of it against Mr. Conlee when she attempted to kill him. If it could be considered as a threat even, it was clearly admissible under the authorities. Hiles v. State, 73 Tex.Crim. Rep., and authorities there cited.
It is needless to further give the testimony, to discuss the questions or cite authorities.
This case should have been affirmed, not reversed.